Citation Nr: 1535753	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-01 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, to include COPD, claimed as respiratory problems. 

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for hypertension, including as secondary to asthma.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board observes that in his substantive appeal (VA Form 9), received in January 2011, the Veteran indicated that he wanted a Board hearing at the local RO office.  In August 2014 correspondence, the Veteran submitted a written statement to withdraw his hearing request.  Therefore, the Board deems the hearing request properly withdrawn.  38 C.F.R. § 20.704(d) (2014).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran's chronic obstructive pulmonary disorder (COPD) is not etiologically related to an incident of his military service. 

2.  The probative evidence of record shows that the Veteran's asthma is not etiologically related to an incident of his military service. 

3.  There is no credible evidence of a sinus condition in service and no credible evidence of record that otherwise shows that a sinus condition is etiologically related to an incident of the Veteran's military service. 

4.  Service connection is not in effect for a respiratory condition, including COPD, asthma, and sinusitis; the threshold evidentiary requirement for establishing secondary service connection has not been met. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

3.  The criteria for entitlement to service connection for a sinus condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303 (2014). 

4.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)). 

A. Duty to Notify 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letter dated in August 2007 in which the RO advised the Veteran of the evidence needed to substantiate his service connection claims.  The letter was sent prior to the initial adjudication of the Veteran's claims in April 2008.  The Veteran was advised in the letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.


B.  Duty to Assist

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, SSA records and lay statements to the extent possible.

Relevant to the duty to assist, the Veteran's service entrance examination as well as the December 1971 service treatment records have been obtained and considered.  The Board acknowledges that the RO requested that the National Personnel Records Center (NPRC) furnish the Veteran's service treatment records.  However, in September 2008, the NPRC was only able to obtain partial service treatment records for the Veteran.  The Veteran was notified of the NPRC's partial records and was asked to submit any service treatment records in February 2008 and March 2008 correspondence.  The RO issued a Formal Finding of Unavailability of Records in April 2008 prior to denying the Veteran's claims in the April 2008 rating decision.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran also underwent a VA examination in connection with his respiratory claims in April 2015.  The Board finds that the resulting examination and addendum report are adequate for the purpose of determining entitlement to the COPD and asthma service connection claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  The examiner provided a supporting rationale for the conclusion reached.  For these reasons, the Board concludes that the examination report and opinion in this case provide an adequate basis for a decision.

In regard to the sinus condition, the AMC failed to comply with the December 2014 Remand directive to afford the Veteran a VA opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board, however, finds the error is nonprejudicial.  As discussed below in detail, the Board finds that there is no credible evidence of a sinus condition in service and no credible evidence that the Veteran has experienced symptoms related to a sinus condition ever since service.  Rather, the Veteran is speculating that his sinus condition is related to an upper respiratory infection in service.  The Veteran's conclusory generalized statements that his sinus condition is related to service do not meet the low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Moreover, as discussed below, there is a specific clinical finding in the record that the Veteran's upper respiratory infections in service were self-limiting which is supported by other evidence of record.  Thus, there is no reasonable possibility that a nexus opinion to the requisite degree of medical certainty can substantiate the claim.  Also, the April 2015 VA medical opinion obtained on the hypertension claim is inadequate to the extent that the VA examiner failed to provide an opinion on the aggravation component of the theory of entitlement to service connection on a secondary basis.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (holding that phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection); El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that an inquiry request requiring that the examiner state his conclusion using one of the listed legally recognized phrases that included "is caused by or a result of" did not permit the examiner to opine on any question other than one of direct causation).  The Board, however, finds the error is nonprejudicial.  The threshold evidentiary requirement for establishing secondary service connection has not been met.  Thus, there is no reasonable possibility that a nexus opinion addressing aggravation can substantiate the claim.  In rendering the foregoing determinations, the Board recognizes the principles set forth in Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (providing that strict adherence to the requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (providing that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran contends that he developed an upper respiratory condition, asthma and sinus condition as a result of service.  He also asserts that he developed hypertension as a result of or secondary to his asthma condition.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b).  

In the case at hand, the service treatment records of evidence consist of a November 1971 Report of Medical Examination for induction which revealed normal findings of the sinuses, lungs and chest.  The Veteran had a blood pressure reading of 110/76 (normal).  A December 1971 treatment record provided that the Veteran had an upper respiratory infection (URI) for the past four days and the course of treatment was bedrest.  The condition was noted as "improved" upon discharge and did not require any follow-up care.  The Veteran was returned to duty two days later with a diagnosis of upper respiratory infection, organism undetermined.   

Post-service treatment records reflect the Veteran's complaints of recurrent shortness of breath beginning in May 2000.  The VA radiologist noted that the Veteran smoked a pack a day and an X-ray of the chest showed no evidence of an acute process or focal infiltrate.  The pleural spaces were clear and the heart and mediastinum were unremarkable.  An August 2001 nutrition education consultation provided that the Veteran received specific diet education for hypercholesterolemia.  
A March 2005 VA pulmonary function testing consultation note provided moderate airflow limitation.  The VA physician noted that the Veteran had a history of smoking.  An August 2005 progress note provided that the Veteran complained of hypertension, asthma, high blood pressure, hyperlipidemia, GERD, and arthritis.  He reported experiencing breathing problems due to the heat or humidity, allergies or asthma and having to use his inhaler more frequently.  The examiner provided an assessment of asthma with breathing problems (and advised him to cut back on his cigarette use or quit smoking), high blood pressure, hypertension and hyperlipidemia.  

A December 2006 X-ray of the chest continued to show no acute cardiopulmonary disease.  The radiologist noted that the lungs were clear without effusions.  A July 2007 treatment record continued to show complaints of hypertension and hypercholesteremia.  The clinician noted a past medical history (PMH) of hypertension, hypercholesterolemia, "asthma, tobacco smoking," and obesity.  The examiner noted that the Veteran had quit smoking earlier this year. 

In a September 2007 lay statement, the Veteran reported that he was hospitalized for an upper respiratory infection in service.  That infection developed into a breathing problem and a chronic cough.  The Veteran alleged that the condition worsened and led to asthma.  He reported that he began treatment from the VA Medical Center in 2000 and was prescribed inhalers for his asthma, and the side effect was high blood pressure.  Finally, the Veteran reported that his health problems "forced [him] to leave [his] job in 2005."

In a September 2007 statement, the Veteran's sister reported that the Veteran developed a respiratory infection in service and that "[s]ince his separation from the service, his respiratory condition [had] worsened."  In a September 2007 statement, the Veteran's wife reported that she met the Veteran in 1981 at which time "he experienced asthma related health problems, resulting in difficulty in breathing, chronic cough and chest congestion" and that "[o]ver the years the asthma ha[d] worsened."  

The Veteran's SSA records confirmed that he was found disabled as of May 19, 2007 due to asthma, arthritis and benign hypertrophy of the prostate with urinary inconsistence.  A January 2006 SSA record provided that the Veteran's date of onset was November 30, 2005, when he could not work due to his "problems with asthma for a couple of years."  The Veteran reported that his asthma limits his ability to lift and carry due to shortness of breath, and his high blood pressure causes headaches that limit his concentration.  

Treatment records from the Ashville VAMC dated in April 2009 revealed that the Veteran was treated for a sinus infection.  The Veteran reported having "multiple upper respiratory infections [URI] in service."  The Veteran was diagnosed with recurrent sinusitis.  An October 2009 treatment record provided that the Veteran had chronic nasal obstruction and sinus infections despite medical therapy.  He had had trial oral steroids and pulmonary issues related to sinus infections.  In November 2009, the Veteran was diagnosed with a septal deviation, turbinate hypertrophy and chronic sinusitis.  He underwent a septoplasty and turbinate reduction procedure.  The surgical findings provided a deviated septum with fractured cartilage and some exposed cartilage at bend in deviation, right sinus medial wall fairly ossified and large concha bullosa on right.  

The Veteran was afforded a VA examination in April 2015.  The examiner confirmed a diagnosis of asthma and COPD.  By way of medical history, the Veteran reported a history of breathing issues in service and that he was hospitalized at Fort Knox.  The Veteran stated that he had a respiratory infection and continued to have breathing issues to the present day.  The Veteran reported that he was diagnosed with COPD at the VAMC in 2012 and asthma in 2010.  The Veteran reported that he quit smoking about 10 years ago.  The VA examiner noted that the Veteran had not had an asthma attack with episodes of respiratory failure in the past 12 months.  A physical examination revealed that the Veteran was in no apparent distress and his blood pressure reading was 128/80.  The VA examiner opined that the Veteran's respiratory condition was "at least as likely as not" incurred in or caused by the claimed in-service injury, event or illness.  However, it is clear that the examiner simply checked the wrong drop down box as the rationale is negative.  In the rationale, the VA examiner provided that the current COPD was related to the Veteran's long-term smoking, even though he had now quit.  The Veteran's asthma was a reactive airway disease and these respiratory conditions were separate from the upper respiratory infection that he experienced in service.  The examiner opined that the infection was self-limiting without sequela at discharge and the Veteran's diagnosis in service was not asthma or COPD which were chronic respiratory conditions.  

With regards to his hypertension, the examiner opined that the condition was less likely than not proximately due to or a result of the Veteran's service-connected disabilities.  By way of rationale, she provided that the Veteran had essential hypertension and the condition was not noted in any medical record to be secondary to any other condition.  



A.  Respiratory Condition- COPD and Asthma

First, the Board notes that the Veteran has a current diagnosis for COPD and asthma.   The Veteran contends that he was treated for upper respiratory infections in service which led to the chronic cough and asthma condition.  

With regard to whether the Veteran's respiratory conditions are related to service, the April 2015 VA examiner found that the Veteran's COPD was caused by long-term smoking whereas the Veteran's asthma was a reactive airway condition separate from the upper respiratory infection experienced in service.  The examiner also noted that the COPD and asthma were a chronic respiratory condition that was not diagnosed in service.  The VA examiner's opinion was fully supported by a review of the Veteran's file as well as an in-person examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes that the VA examiner who conducted this examination possesses the necessary education, training, and medical expertise to provide the requested opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007).  The opinion is based in part on the examiner's personal examination and interview of the Veteran.  The examination report also contains detailed descriptions of the findings on examination and of the Veteran's pertinent medical history.  The report also reflects that the examiner reviewed the Veteran's file, which contained relevant service treatment records and post-service medical evidence.  The VA examination report and opinion provide a clear diagnosis and persuasive rationale for the etiological opinions, specifically describing the nature of the current disability and the findings and medical principles that justify the negative nexus opinions.  Thus, the Board finds that the April 2015 VA examination report and opinion of record are highly probative, and service connection is not warranted. 

Indeed, a review of the record does not support a finding that the Veteran's respiratory conditions are etiologically related to service.  Service treatment records showed that the Veteran was treated for an upper respiratory infection in December 1971.  The condition was noted to have "improved" and the Veteran returned to duty two days later.  Post-service treatment records show no reports or findings of a respiratory condition until May 2000, approximately 17 years since active duty service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Crucially, the record shows that the Veteran's contacts with VA have been substantial and began in the 1970s.  The Veteran did not seek monetary benefits for a disability until 2005 and even at that time, he filed a claim seeking nonservice connected pension benefits for "breathing" problems noting an onset in February 2004.  "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  From these facts, the Board reasonably infers that the Veteran has not had continuous respiratory symptoms present since service as he now asserts.  Common sense leads to the conclusion that if the Veteran did have symptoms present ever since service his initial inclination would not be to disassociate his respiratory complaints from service by the filing of a claim based on a nonservice connected theory of entitlement.  Also, the September 2007 statement from the Veteran's wife suggests that the Veteran had asthma in service but the Veteran has indicated only that he had an upper respiratory infection in service and then "[o]ver the years the condition ha[d] worsened, leading to asthma."  See September 2007 statement from the Veteran.  Based on the foregoing, the Board cannot find that there is credible lay evidence of continuous symptoms ever since service. 

Further, SSA records dated in January 2006 found that the Veteran was unable to work beginning in November 2005 due to "problems with asthma for a couple of years."   VA treatment records noted that the Veteran had a history of smoking until quitting in 2006.  The Board acknowledges that the Veteran is competent to state that he had respiratory symptoms in service, but his statement is not persuasive to establish that there is an etiological link between his current respiratory conditions and the upper respiratory infection treated in service.  In this regard, the Veteran is competent to describe any symptoms or observable signs of his upper respiratory infection in service.  However, the Board affords little probative value to his statements regarding nexus to service because they do not account for post service intermittent causes for his respiratory disorders.  The Board finds the VA opinion more persuasive.     

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's respiratory conditions, to include COPD and asthma, to the Veteran's military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for COPD and asthma, are not warranted. 

B.  Sinus Condition

The Veteran has also claimed entitlement to service connection for a sinus condition.  He essentially contends that this disability is related to his military service, to include the upper respiratory infection treatment he received in service. 

The Veteran's service treatment records are absent of any complaints, diagnosis or treatment for a sinus condition.  A December 1971 treatment record for his upper respiratory infection did not provide any discussion of a sinus condition.  Additionally, the Veteran has only reported that he was treated for an upper respiratory infection in service.  Post-service treatment records showed that the Veteran complained of a sinus infection in April 2009, approximately 26 years since active service.  The Veteran was diagnosed with recurrent sinusitis and underwent a septoplasty and turbinate reduction procedure in November 2009.  Thus, there is no medical evidence of continuity of symptoms since service.  Also,  for reasons set forth above, there is no credible lay evidence of continuous symptoms ever since service. 

The Board finds that the evidence of record is against a finding that the Veteran's currently diagnosed sinus condition is casually or etiologically related to any disease, injury, or incident during service.

The only evidence relating the Veteran's current sinus condition to service is the Veteran's own lay assertion.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, determining the etiology of a sinus condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms of sinusitis, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of a sinus disorder because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Any opinion regarding the nature and etiology of his sinus condition requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the lay assertions as to the etiology of his sinusitis are not competent medical evidence.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v., 1 Vet. App. 49, 53-56.

C.  Hypertension

The Veteran seeks entitlement to service connection for hypertension, secondary to his asthma condition.  He essentially contends that he developed an upper respiratory infection in service that led to a chronic cough and asthma, and the side-effects for his asthma medication was hypertension.  

Service treatment records are negative for complaints, diagnosis or treatment of hypertension.  As noted, the Veteran was treated for an upper respiratory infection in December 1971. 

Post-service VA treatment record dated in August 2005 noted complaints of hypertension, asthma, high blood pressure, hyperlipidemia, GERD and arthritis.  The Veteran reported having problems breathing due to heat or humidity, allergies, asthma and having to use his inhalers more frequently.  The examiner provided a diagnosis of asthma with problems breathing, high blood pressure and hyperlipidemia.  The Veteran was advised to cut back on smoking.  A July 2007 treatment record continued to show complaints of hypertension and hyperlipidemia despite the fact that the Veteran had quit smoking earlier in the year.  

The Veteran was afforded a VA examination in April 2015.  A physical examination revealed that the Veteran was in no apparent distress and his blood pressure reading was 128/80.  The examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner found that the Veteran had essential hypertension that was not related to his COPD or asthma condition.  The examiner also found no medical record that related his hypertension as secondary to any other medical condition.  

Crucially, service connection is not in effect for a respiratory condition, including COPD, asthma, and sinusitis.  Thus, the threshold evidentiary requirement for establishing secondary service connection has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for hypertension must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for COPD, claimed as a respiratory condition, is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a sinus condition is denied.

Entitlement to service connection for hypertension is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


